 JS 44 (Rev. 10/20)                                                           CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
       ERICK RUANO                                                                                                    AMAZON.COM SERVICES, INC., AND AMAZON LOGISTICS, INC.


    (b) County of Residence of First Listed Plaintiff               HARRIS COUNTY, TEXAS                              County of Residence of First Listed Defendant
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                      NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                           Attorneys (If Known)
ROBERTS MARKLAND, LLP 2555 NORTH MACGREGOR WAY,                                                                    WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP, 909 FANNIN
HOUSTON, TEXAS 77004, (713)-630-0900                                                                               STREE, SUITE 3300, HOUSTON, TEXAS, 77010 (713)-353-2000

 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                 (For Diversity Cases Only)                                         and One Box for Defendant)
   1    U.S. Government                   3   Federal Question                                                                            PTF             DEF                                         PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                              Citizen of This State          X 1               1      Incorporated or Principal Place         4     4
                                                                                                                                                                     of Business In This State

   2    U.S. Government               X   4   Diversity                                                    Citizen of Another State                2           2   Incorporated and Principal Place                 5     X   5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                        of Business In Another State

                                                                                                           Citizen or Subject of a                 3           3   Foreign Nation                                   6         6
                                                                                                             Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                 TORTS                                     FORFEITURE/PENALTY                            BANKRUPTCY                           OTHER STATUTES
   110 Insurance                      PERSONAL INJURY                      PERSONAL INJURY                    625 Drug Related Seizure                  422 Appeal 28 USC 158                  375 False Claims Act
   120 Marine                         310 Airplane                        365 Personal Injury -                   of Property 21 USC 881                423 Withdrawal                         376 Qui Tam (31 USC
   130 Miller Act                     315 Airplane Product                    Product Liability               690 Other                                     28 USC 157                             3729(a))
   140 Negotiable Instrument               Liability                      367 Health Care/                                                                                                     400 State Reapportionment
   150 Recovery of Overpayment        320 Assault, Libel &                    Pharmaceutical                                                           PROPERTY RIGHTS                         410 Antitrust
       & Enforcement of Judgment           Slander                            Personal Injury                                                           820 Copyrights                         430 Banks and Banking
   151 Medicare Act                   330 Federal Employers’                  Product Liability                                                         830 Patent                             450 Commerce
   152 Recovery of Defaulted               Liability                      368 Asbestos Personal                                                         835 Patent - Abbreviated               460 Deportation
        Student Loans                 340 Marine                              Injury Product                                                                New Drug Application               470 Racketeer Influenced and
        (Excludes Veterans)           345 Marine Product                      Liability                                                                 840 Trademark                              Corrupt Organizations
   153 Recovery of Overpayment             Liability                     PERSONAL PROPERTY                             LABOR                            880 Defend Trade Secrets               480 Consumer Credit
       of Veteran’s Benefits      x   350 Motor Vehicle                   370 Other Fraud                     710 Fair Labor Standards                      Act of 2016                            (15 USC 1681 or 1692)
   160 Stockholders’ Suits            355 Motor Vehicle                   371 Truth in Lending                    Act                                                                          485 Telephone Consumer
   190 Other Contract                     Product Liability               380 Other Personal                  720 Labor/Management                      SOCIAL SECURITY                            Protection Act
   195 Contract Product Liability     360 Other Personal                      Property Damage                     Relations                             861 HIA (1395ff)                       490 Cable/Sat TV
   196 Franchise                          Injury                          385 Property Damage                 740 Railway Labor Act                     862 Black Lung (923)                   850 Securities/Commodities/
                                      362 Personal Injury -                   Product Liability               751 Family and Medical                    863 DIWC/DIWW (405(g))                     Exchange
                                          Medical Malpractice                                                     Leave Act                             864 SSID Title XVI                     890 Other Statutory Actions
       REAL PROPERTY                    CIVIL RIGHTS                     PRISONER PETITIONS                   790 Other Labor Litigation                865 RSI (405(g))                       891 Agricultural Acts
   210 Land Condemnation              440 Other Civil Rights              Habeas Corpus:                      791 Employee Retirement                                                          893 Environmental Matters
   220 Foreclosure                    441 Voting                          463 Alien Detainee                      Income Security Act                  FEDERAL TAX SUITS                       895 Freedom of Information
   230 Rent Lease & Ejectment         442 Employment                      510 Motions to Vacate                                                        870 Taxes (U.S. Plaintiff                   Act
   240 Torts to Land                  443 Housing/                            Sentence                                                                     or Defendant)                       896 Arbitration
   245 Tort Product Liability             Accommodations                  530 General                                                                  871 IRS—Third Party                     899 Administrative Procedure
   290 All Other Real Property        445 Amer. w/Disabilities -          535 Death Penalty                       IMMIGRATION                               26 USC 7609                            Act/Review or Appeal of
                                          Employment                      Other:                              462 Naturalization Application                                                       Agency Decision
                                      446 Amer. w/Disabilities -          540 Mandamus & Other                465 Other Immigration                                                            950 Constitutionality of
                                          Other                           550 Civil Rights                        Actions                                                                          State Statutes
                                      448 Education                       555 Prison Condition
                                                                          560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
 V. ORIGIN (Place an “X” in One Box Only)
   1 Original                 2 Removed from                    3     Remanded from                    4 Reinstated or               5 Transferred from
                                                                                                                                                     6 Multidistrict                                     8 Multidistrict
     Proceeding           X     State Court                           Appellate Court                    Reopened                      Another District  Litigation -                                      Litigation -
                                                                                                                                       (specify)         Transfer                                          Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                     28 U.S.C. §§ 1332,
 VI. CAUSE OF ACTION Brief                                                      1441, and 1446
                           description of cause:
                                          In essence Plaintiff asserts negligence and respondent superior centering on Defendants’ alleged disregard of a stop sign, causing a motor vehicle collision resulting in injuries to Plaintiff

 VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                                DEMAND $                                         CHECK YES only if demanded in complaint:
      COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                        JURY DEMAND:         X Yes       No
 VIII. RELATED CASE(S)
                                              (See instructions):
       IF ANY                                                          JUDGE                                                                            DOCKET NUMBER
 DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
 4/12/2021                                                                       /s/ Tracy Freeman
 FOR OFFICE USE ONLY

   RECEIPT #                     AMOUNT                                         APPLYING IFP                                         JUDGE                                   MAG. JUDGE
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
